Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the claims
Claims 1-6 and 14-17 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the calibration reagent comprises a mixture of at least two different binding molecules, ……each binding molecule …….bind specifically to capturing agent immobilized on the solid phase, with the at least two binding molecules having specificity for different capture agents”. The intended scope of the claim relationship of the capturing agents to the at least two binding molecules having specificity for different capture agents is vague and indefinite. Claim 1 recites the system comprising ….. “a plurality of capturing agents immobilized on a solid support” in line 5. The recitation “plurality of capturing agents” includes more than one of the same capturing agents and thus the relationship of the “plurality of capturing agents” to the “at least two binding molecules having specificity for different capturing agents” is unclear wherein the plurality of the capturing agents is of the same capturing agents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-17 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Mendel-Hartvig et al. (U.S. 6,916,666) (Issue Date: Jul. 12, 2005) in view of Hackett, Jr. et al. (U.S. 6,015,662) (Issue Date: Jan. 18, 2000). 
With respect to claim 1, Mendel-Ha Mendel-Hartvig teaches a calibrator and a device (i.e. a vassel) (Title). Mendel-Ha Mendel-Hartvig throughout the reference and especially at abstract, 1:5-25, 2: 4-25, 2:64-3:30, 5:9-6:15, 11:25-45, 12:5-14:45, and claims 1-5, teaches a method for calibrating a multiplex assay (assay involving different analytes), comprising adding a calibration reagent (calibrator) to a solid phase (lateral flow matrix) on which a plurality of capture reagents (binder for calibrator) are immobilized, adding a detection molecule (Reactant*) which has a capacity to bind to the calibration reagent (the calibrator exhibits biospecific affinity for the Reactant”), detecting bound detection molecule, thereby creating a calibration curve comprising a number of calibration points/intervals. Mendel-Hartvig at 5:7-15 teaches that the calibration reagent comprises at least two different binding molecules (one calibrator is required for each analyte). Mendel-Hartvig at claim 1 teaches that each binding molecule has a capacity to bind specifically to a capturing agent immobilized on the solid phase and a capacity to bind to a detection molecule. Moreover, as explained above, Mendel-Hartvig at 5:7-6:15 teaches that the calibration reagent comprises at least two different binding molecules (one calibrator is required for each analyte). Since Mendel-Hartvig teaches two different binding molecules, they naturally have different specificities as they bind to different binding molecules. Moreover, Mendel- Hartvig at 5:7-6:15 and 12:5-14:45 and claims 1-5 teaches that the calibrator has different concentrations in different calibration zones, teaches that a calibration curve is created with calibrators from each calibration zone, and teaches that the calibrator is added to the matrix, thereby representing different calibration points in the same calibration curve.
Mendel-Hartvig does not explicitly teach that at least two of the binding molecules are present in different concentrations in the calibration reagent.
However, Hackett, throughout the reference and especially at 11:1-7, claim 31, teaches that the antibodies have different specificities (each has a unique specificity and binds to a different antigen). Hackett at 40:45-55 and 42:7-55 teaches applying a reactant solution containing different concentrations of each concentration reagent and plotting to create a calibration curve and teaches measuring different concentrations of the calibration to calculate a standard curve.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used binding molecules that are present in different concentrations in the calibration reagent, as taught by Hackett, in the method of Mendel-Hartvig. One of ordinary skill in the art would be motivated to have used binding molecules that are present in different concentrations in the calibration reagent, as taught by Hackett, in the method of Mendel-Hartvig, because Mendel-Hartvig teaches that the calibrator is added to the matrix, teaches that different concentrations are used to create a standard curve, and the calibrator has different concentrations in different calibration zones, thereby teaching that the calibrator is in solution at specific concentrations and Hackett teaches using a solution containing different concentrations of different calibrators and plotting to create a calibration curves. Since both Mendel- Hartvig and Hackett teaches using different concentrations of the analyte in order to plot a calibration curve and both Mendel-Hartvig and Hackett teaches that the calibrators are in solution, one of ordinary skill would be motivated to put both in solution together at different concentrations in order to create a calibration curve. Furthermore, one of ordinary skill in the art would have been motivated to have used antibodies having different specificities, as taught by Hackett and Mendel-Hartvig, in the method of Mendel-Hartvig, because Mendel-Hartvig teaches that the calibration reagent comprises at least two different binding molecules and an antibody that binds to each analyte and because Hackett teaches a similar assay where the antibodies have different specificities (each has a unique specificity and binds to an different antigen). Since each antigen that binds to each antibody has a unique specificity, it would be obvious that the two binding molecules have different specificities.

One of ordinary skill in the art would have a reasonable expectation of success, because using different concentrations of calibrators in solution to create a calibration curve is routine and because antibodies which bind to different antigens with different specificities and the combination of the references make obvious of the assay system as claimed in claim 1.
In regards to claim 2, Mendel-Hartvig at 10:34-35 teaches analyte may be an antibody directed to an antigen including allergen and at 10:63-64 teaches anti-allergen antibodies of IgE or IgG class.
In regards to claims 3-5 and 14-17, Mendel-Hartvig at 13:1-5 teaches using IgE (antibody calibrators). Mendel-Hartvig teaches that the analyte may be antibody directed to an antigen (including allergen) or hapten. Mendel-Hartvig teaches antibodies of various classes including fragments, single chain antibodies and thus various other types of antibodies, as for example, chimeric antibodies would be obvious to one of ordinary skilled in the art. Moreover, Hackett at claim 1 and 24:50-60 teaches using a peptide biomarker (antigen such as P30) as a calibrator. One of ordinary skill in the art would be motivated to use a peptide as a calibrator, because it is routine in the art to use antigens instead of antibodies depending on what Applicant choses to measure. Mendel-Hartvig at claim 1 teaches that the detection molecule is an antibody specific for the analyte. Moreover, Hackett 40:15-55 teaches that the detection molecule is an antibody specific for a protein biomarker (patient IgG against toxoplasma-against an infectious disease). One of ordinary skill in the art would be motivated to use an antibody specific for a protein biomarker as a detection molecule in order to detect the analyte and calibrator when they are antigens. Mendel-Hartvig at 3:23-30 teaches using capturing agents which are antibodies specific for peptides. Moreover, Hackett at claim 34 teaches using antibody specific for P40 (a peptide biomarker) as a capture agent. One of ordinary skill in the art would be motivated to use an antibody specific for a peptide biomarker as a capturing agent in order to capture a calibrator which is an antigen. Moreover, one of ordinary skill in the art would be motivated to use an antigen as a calibrator, because it is routine in the art to use antigens instead of antibodies depending on what Applicant choses to measure. In regards to different capturing molecules and binding molecules (see claims 14-17), Mendel-Hartvig teaches analytes for autoimmune disease and allergy and thus various molecules, as for example, antigenic components, antibodies and autoantibody as capturing agents are within the purview of one of ordinary skilled in the art for capture molecule or binding moleucles.
In regards to claim 6, Mendel-Hartvig at 5:7-15 teaches that the calibration reagent comprises at least two different binding molecules (one calibrator is required for each analyte). Hackett at claim 1 teaches that each of the two or more chimeric antigens binds to a different antigen (binding molecule), thereby indicating that there are two or more binding molecules. Two or more binding molecules overlaps with fifteen and renders it obvious. Since Mendel-Hartvig at 5:7-15 teaches that the calibration reagent comprises at least two different binding molecules (one calibrator is required for each analyte), one of ordinary skill in the art would be motivated to use at least five and 15 calibrators and therefore at least five and 15 different capturing agents to bind to each of the calibrators.  Moreover, since Mendel-Hartvig throughout the reference teaches allergen specific antibodies and teaches measurement of allergen specific antibodies in connection with diagnosing of IgE mediated allergy (10:66-67), various antibodies against various known allergen would be considered obvious to one of ordinary skilled in the art absent showing of particular advantages with a particular anti-allergen antibodies as a calibrator.
Response to argument
Applicant's argument and amendments filed 06/06/2022 have been fully considered and are persuasive to overcome 35 USC 112(b) in view of the amendments but however, Applicant’s amendments necessitated new grounds of rejection under 35 USC 112(b) as described in this office action. 
In regards to 103 rejection, Applicant’s arguments have fully been considered but are not found persuasive. 
Applicant argued that Hackett discloses reagents for use as calibrators and exemplifies various embodiments of such use. Applicant argued that the reagent comprises one or more antibody constant region epitopes and is uniform in specificity and affinity (Abstract). Applicant argued that Hackett discloses that the calibrator may include two or more reagents, each comprising one or more antibody constant region epitopes, each binding to different epitopes on the antigen and being uniform in specificity and affinity. Thus, in this embodiment, the two reagents bind the same antigen. This does not provide any teaching of a calibration reagent which comprise two (or more) binding molecules which (1) have different binding specificities, with each binding specifically to a different capturing agent immobilised on the solid phase, (2) both bind to the detection molecule, and (3) are present at different concentrations in the calibration reagent, as recited in claim 1.
The above arguments have fully been considered but are not found persuasive. Claim 1 recites “plurality of capturing agents immobilized on a solid support”. The recitation “plurality of capturing agents” includes more than one of the same capturing agents and thus the recitation “at least two binding molecules having specificity for different capturing agents” is considered to be two binding molecules for two of the same capturing agents. As asserted by Applicants, Claim 1 does not mention that the plurality of capturing agent are specific for plurality of different molecules of interest  and wherein the calibration reagent comprises at least two different binding molecules, wherein each of the at least two different binding molecule  binds specifically to two different capturing molecule directed to different molecule of interest. Applicant is kindly reminded that, according to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations which are not claimed is not proper:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant's electrode, they are not germane to the patentability of the invention claimed on appeal.").”



Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641